CHRIS DANIEL              01-15-00215-CR
§3s                            HARRIS COUNTY DISTRICT CLERK

Ci#
March 30, 2015                                                                 FILED IN
                                                                        1st COURT OF APPEALS
LANA GORDON                                                                 HOUSTON, TEXAS
ATTORNEY OF RECORD                                                      3/31/2015 4:01:46 PM
3730 KIRBY, SUITE 1120                                                  CHRISTOPHER A. PRINE
                                                                                Clerk
HOUSTON, TX 77098

Defendant’s Name: JOSEPH TATE BAILEY

Cause No: 1411201

Court:   248™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/24/15
Sentence Imposed Date: 02/24/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: LANA GORDON
Motion for New Trial Filed: 2/26/15



Sincerely,


S. NORRIS

Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    LOUISE STECKLER (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651